Citation Nr: 0820783	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for postoperative residuals, right knee injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The veteran had active service from September 2003 to April 
2004 at which time he received a medical board discharge for 
his right knee disability which resulted from injury

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the current appeal arose from the initially assigned 
rating, as is the case herein, consideration must be given as 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
This is usually meant to reflect the various symptoms 
contemplated under schedular assignments.  In this case, in 
addition, the veteran has had several surgical procedures 
since his recent period of service.  He received a temporary 
total rating for one of those periods of care without staging 
of other ratings or consideration thereof.  

It also appears from the file that there were considerations 
with regard to Workmen's Compensation in November 2005 
reflecting care primarily in 2004, but all of these records 
are not in the file.  

And while he apparently returned to work after a period of 
being out on disability, his most recent surgery took place 
after the VA examination in March 2006. 

During the course of the current appeal, new guidelines have 
been issued by the U.S. Court of Appeals for Veterans Claims 
(the Court) with regard to increased ratings cases and 
mandatory notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2009).  

A knee disability may be rated under any number of 
alternative Codes.  He has been rated on his flexion and has 
argued that that alone as demonstrated on recent examinations 
warrants an evaluation of 20 rather than 10 percent.  This 
and all other schedular alternatives must all be addressed.

It is also unclear whether he now has degenerative changes or 
the nature of any disability from scarring including his 
multiple surgical procedures.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled." 38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.

And importantly, on his VA Form 9, Substantive Appeal dated 
July 5, 2006, he specifically stated that he was scheduled 
for another surgery on his knee on the following date, July 
6, 2006.  A SOC was subsequently issued without any attempt 
to acquire those surgical records or any post-surgical 
records.

Since the case must be remanded for other reasons, the Board 
finds that it would be helpful to reexamine the veteran's 
right knee disability for a more accurate indication of his 
current status.  In this regard, it would be reiterated that 
the considerations of Fenderson, Hart and Vazquez-Flores are 
all pertinent to this issue and must be addressed.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    Any additional evidence he may have 
with regard to his right knee problems 
since service he should provide and VA 
should assist as possible.  This should 
include the reports of surgery in July 
2006 and anything that may have taken 
place since.

    All up-to-date SSA, Workmen's' 
Compensation, and VA records should be 
obtained and added to the claims file.

2.  The veteran should be examined by a VA 
orthopedist to determine the exact nature 
and extent of all facets of his right knee 
disability.  The entire medical file 
should be reviewed and all pertinent 
testing should be accomplished.  The 
examiner should describe dysfunctioning, 
malfunctioning, deformity, scarring, and 
all functional impairment including pain 
and limitations of motions in all planes.  

3. The case should then be reviewed on all 
alternative bases, including consideration 
of the tenets of DeLuca, Fenderson, Hart 
and Vazquez-Flores and, if the decision 
remains unsatisfactory, a SSOC should be 
issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

